ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_01_FR.txt.                                                                           142




       OPINION INDIVIDUELLE DE M. LE JUGE OWADA

[Traduction]

  1. J’ai voté en faveur de tous les points du dispositif de l’ordonnance
ﬁgurant au paragraphe 106 de celle-ci. Je souscris également à la décision
de la Cour de ne pas faire droit à la demande de mesures conservatoires
présentée par l’Ukraine au titre de la convention internationale pour la
répression du ﬁnancement du terrorisme (ci-après, la « CIRFT »). Je suis
cependant parvenu à cette même conclusion en suivant un raisonnement
diﬀérent. Après mûre réﬂexion, j’ai notamment estimé que les droits
revendiqués par l’Ukraine au titre de la CIRFT étaient plausibles, mais
qu’il n’existait, pour l’heure, pas de risque réel et imminent qu’un préju-
dice irréparable leur soit causé.


                I. La nature des conditions présidant
               à l’indication de mesures conservatoires

   2. Si le terme « plausible » est désormais reconnu comme étant celui
dont doit pouvoir être qualiﬁé un élément donné aux ﬁns de déterminer
s’il convient d’indiquer des mesures conservatoires, ce critère de plausibi-
lité ne peut être correctement appréhendé que sur la base d’un examen du
paragraphe 1 de l’article 41 du Statut de la Cour, qui confère à celle-ci sa
compétence en la matière. Cette disposition est ainsi libellée : « La Cour a
le pouvoir d’indiquer, si elle estime que les circonstances l’exigent, quelles
mesures conservatoires du droit de chacun doivent être prises à titre pro-
visoire. »
   3. La raison d’être de cette disposition est exposée dans l’ordonnance
que la Cour a rendue en 2008 sur la demande en indication de mesures
conservatoires présentée en l’aﬀaire Géorgie c. Russie :
    « le pouvoir d’indiquer des mesures conservatoires que la Cour tient
    de l’article 41 de son Statut a pour objet de sauvegarder le droit de
    chacune des parties en attendant qu’elle rende sa décision, aﬁn qu’un
    préjudice irréparable ne soit pas causé aux droits en litige dans une
    procédure judiciaire ;… il s’ensuit que la Cour doit se préoccuper de
    sauvegarder par de telles mesures les droits que l’arrêt qu’elle aura
    ultérieurement à rendre pourrait éventuellement reconnaître, soit au
    demandeur, soit au défendeur » (Application de la convention interna-
    tionale sur l’élimination de toutes les formes de discrimination raciale
    (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
    du 15 octobre 2008, C.I.J. Recueil 2008, p. 388-389, par. 118).


                                                                           42

       application de la cirft et de la ciedr (op. ind. owada)              143

   4. S’il convient naturellement de se garder de toute analogie facile
entre l’institution juridique des mesures conservatoires établie par le Sta-
tut de la Cour et des institutions de droit privé désignées de manière sem-
blable mais pouvant obéir à des buts très diﬀérents, force est de reconnaître
que la raison d’être de la première trouve un écho dans certaines institu-
tions similaires existant dans plusieurs systèmes juridiques nationaux,
telle que celle de l’interlocutory injunction (injonction avant dire droit) en
common law. Dans la doctrine de la common law, il est ainsi précisé que
l’interlocutory injunction a généralement pour but « de préserver le statu
quo jusqu’à ce que les droits des parties aient été établis dans le cadre de
la procédure au fond ». Les principales conditions à remplir pour que
pareille mesure soit décidée sont résumées comme suit : « 1) le demandeur
doit établir que sa prétention au droit qu’il cherche à protéger est défen-
dable ; 2) il lui suﬃt de démontrer qu’une question sérieuse doit être tran-
chée ; et 3) si ces conditions sont remplies, l’octroi ou non de l’injonction
est à la discrétion du tribunal, selon qu’il juge cette mesure opportune ou
non » (The Supreme Court Practice, 1995, vol. 1, 1re partie (Londres,
1994), p. 514 ; les italiques sont de moi). Bien que les conditions précises
qui président à pareille décision conservatoire varient naturellement d’un
système juridique à l’autre, l’on peut considérer que la raison d’être de
cette institution est correctement résumée dans le passage précité.
   5. En ce qui concerne la jurisprudence de la Cour, celle-ci a toujours
aﬃrmé qu’elle ne peut indiquer des mesures conservatoires que 1) si « les
dispositions invoquées par le demandeur semblent prima facie constituer
une base sur laquelle sa compétence pourrait être fondée » (voir Immuni-
tés et procédures pénales (Guinée équatoriale c. France), mesures conserva-
toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1155,
par. 31) ; 2) si « les droits invoqués par la partie qui sollicite des mesures
de cette nature sont au moins plausibles » en ce sens qu’« un lien doit exis-
ter entre les droits qui font l’objet de l’instance pendante devant la Cour
sur le fond de l’aﬀaire et les mesures conservatoires sollicitées » (voir ibid.,
p. 1165-1166, par. 71-72) ; 3) si « un préjudice irréparable risque d’être
causé aux droits en litige dans une procédure judiciaire » (voir ibid.,
p. 1168, par. 82) ; et 4) « s’il y a urgence, c’est-à-dire s’il existe un risque
réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
avant que la Cour ne rende sa décision déﬁnitive » (voir ibid., par. 83).
   6. Quoique tous ces éléments doivent être réunis pour que la Cour
puisse indiquer des mesures conservatoires, une distinction fondée sur
leur nature juridique pourrait être opérée entre les deux premiers (compé-
tence prima facie et plausibilité) et les deux derniers (risque de préjudice
irréparable et urgence).
   7. Les deux premières conditions ont trait au cadre juridique dans
lequel la Cour est habilitée à exercer le pouvoir d’indiquer des mesures
conservatoires qu’elle tient de l’article 41. Ainsi, pour pouvoir indiquer
des « mesures conservatoires du droit de chacun », la Cour doit s’assurer
qu’elle a compétence, au moins prima facie, pour connaître des droits
allégués, sur la base de la convention à l’examen, et que les droits dont la

                                                                             43

       application de la cirft et de la ciedr (op. ind. owada)            144

protection est recherchée existent au regard des prescriptions de ce même
instrument. De plus, un lien doit exister entre lesdits droits et les mesures
sollicitées. Telles sont les conditions juridiques auxquelles il doit être
satisfait pour que la Cour puisse exercer son pouvoir d’indiquer des
mesures conservatoires.
  8. Les deux dernières conditions relèvent, quant à elles, du pouvoir dis-
crétionnaire de la Cour en matière d’indication de mesures conservatoires.
Elles découlent directement de la faculté dont celle-ci dispose d’indiquer
de telles mesures « si elle estime que les circonstances l’exigent ». Sur ces
deux points, la Cour a le pouvoir discrétionnaire de déterminer quelles
sont les circonstances en question, pouvoir qui ne s’étend pas aux deux
premières conditions, qui sont prescrites par la portée juridique de l’insti-
tution des mesures conservatoires.
  9. Cette distinction n’est pas seulement théorique ; elle a une incidence
importante sur la thèse selon laquelle, en indiquant des mesures conserva-
toires, le Cour ne saurait préjuger l’aﬀaire. Il ne fait aucun doute que la
Cour, en rendant une ordonnance en indication de mesures conserva-
toires, ne devrait jamais préjuger ni trancher aucune question touchant à
sa compétence, à la recevabilité de la requête ou, plus particulièrement, à
un quelconque aspect du fond du diﬀérend qui lui est soumis. Pour éviter
cet écueil à ce stade préliminaire, et dans le cadre d’une procédure inci-
dente, une grande importance doit donc être attachée aux deux premières
conditions.



                      II. Le critère de plausibilité

   10. La nature des conditions présidant à l’indication de mesures
conservatoires ayant été ainsi déﬁnie, ce que l’on appelle le « critère de
plausibilité » de l’existence des droits revendiqués — qui, à mon sens,
n’est qu’une façon abrégée d’exprimer l’idée selon laquelle « un lien doit
exister entre les droits dont la protection est recherchée et les mesures
sollicitées » — ne peut et ne devrait pas être appliqué de manière aussi
rigoureuse que ne le serait un critère de l’existence « prima facie » de ces
droits. Le caractère peu strict du critère de plausibilité apparaît claire-
ment si l’on tient compte de ce que toute décision quant au caractère
plausible ou non des droits à l’examen ne saurait préjuger le fond de l’af-
faire. Autrement dit, la Cour peut et doit se contenter d’établir s’il existe
une possibilité — qu’elle soit élevée ou faible — que les droits revendiqués
existent, ce qui justiﬁerait l’exercice par elle de son pouvoir d’indiquer des
mesures conservatoires. Si, au contraire, ce critère était trop strict, elle
risquerait, en déterminant si un droit est ou non plausible, de préjuger le
fond de l’aﬀaire. Dire qu’ils ne sont pas plausibles pourrait alors laisser
entendre, à ce stade préliminaire, que les droits revendiqués ne peuvent
exister au regard de la convention en cause, ce qui conduirait, de fait si ce
n’est en droit, à empêcher la Cour d’examiner plus avant la validité juri-

                                                                           44

       application de la cirft et de la ciedr (op. ind. owada)            145

dique desdits droits. Préjuger ainsi le fond de l’aﬀaire serait manifeste-
ment inapproprié étant donné que, au stade des mesures conservatoires,
les parties n’ont pas suﬃsamment eu l’occasion de produire tous les élé-
ments de preuve étayant leurs arguments, pas plus que la Cour n’a eu
celle d’examiner la totalité des éléments de preuve et arguments que les
parties souhaiteraient présenter au stade de l’examen de l’aﬀaire au fond.
   11. La jurisprudence de la Cour vient étayer le bien-fondé de cette
conception du critère de plausibilité. Bien que ce dernier n’ait été formel-
lement et expressément introduit que dans l’ordonnance qu’elle a rendue
en l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal) (mesures conservatoires, ordonnance du
28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57), la Cour n’a ainsi, selon
moi, fait que formuler explicitement ce qui était depuis longtemps contenu
implicitement dans sa jurisprudence et celle de sa devancière, la Cour per-
manente de Justice internationale (ci-après, la « CPJI »). Or, il a toujours
été entendu que, compte tenu de la nature de l’exercice, le critère de plau-
sibilité — qu’il soit implicite ou explicite — devait être appliqué de
manière raisonnable.
   12. Cette conception du critère de plausibilité ressort déjà des discus-
sions qui ont eu lieu sur la question à l’époque de la CPJI, notamment
dans l’aﬀaire concernant la Réforme agraire polonaise et minorité alle-
mande [Allemagne c. Pologne]. Dans l’exposé de son opinion qu’il a joint
à l’ordonnance en indication de mesures conservatoires rendue par la
CPJI dans cette aﬀaire, le juge Anzilotti a ainsi déclaré ce qui suit :
       « Si la summaria cognitio, qui est le propre de ce genre de procé-
    dure, permettait de retenir la possibilité du droit revendiqué par le
    Gouvernement allemand, et la possibilité du danger auquel ce droit
    serait exposé, il me serait diﬃcile d’imaginer une demande en indica-
    tion de mesures conservatoires plus juste, plus opportune, plus
    appropriée que celle dont il s’agit. » (Mesures conservatoires, ordon-
    nance du 29 juillet 1933, C.P.J.I. série A/B no 58, p. 181 ; les italiques
    sont dans l’original.)
   13. Cette même conception du critère à l’examen ressort également de
l’aﬀaire bien plus récente du Passage par le Grand-Belt (Finlande c. Dane-
mark), dont a eu à connaître la présente Cour. Dans l’exposé de son opi-
nion qu’il a joint à l’ordonnance en indication de mesures conservatoires
rendue dans cette aﬀaire, le juge Shahabuddeen, après s’être livré à une
analyse exhaustive des précédents contenus dans la jurisprudence de la
Cour et de sa devancière, s’est prononcé comme suit sur ce point :
      « [D]ans l’évaluation du risque qu’il y a à préjuger du fond, il faut
    se rappeler que ce que la Cour examine ce n’est pas la question de
    savoir si le droit qu’on cherche à sauvegarder existe eﬀectivement,
    mais si 1’Etat requérant a démontré une quelconque possibilité de son
    existence. » (Mesures conservatoires, ordonnance du 29 juillet 1991,
    C.I.J. Recueil 1991, p. 30 ; les italiques sont de moi.)

                                                                           45

       application de la cirft et de la ciedr (op. ind. owada)             146

   14. Il est vrai que la Cour, en introduisant expressément le critère de
plausibilité dans l’aﬀaire relative à des Questions concernant l’obligation
de poursuivre ou d’extrader, n’a peut-être pas opté pour un terme suﬃ-
samment précis. En eﬀet, il ne s’agit pas d’un terme scientiﬁque consacré
en droit, mais il est emprunté au langage courant, où, selon les diction-
naires anglais, il signiﬁe « seeming reasonable and probable » [qui semble
raisonnable et probable] et pourrait être tenu pour synonyme de « likely,
believable » [probable, crédible], ainsi que de « specious, meretricious »
[spécieux, superﬁciel] (Oxford Dictionary et Thesaurus). L’Oxford English
Dictionary déﬁnit le mot « plausible » comme « seeming reasonable, pro-
bable, or truthful ; convincing, believable » [qui semble raisonnable, pro-
bable ou exact ; convaincant, crédible] et le Merriam-Webster Dictionary,
comme « superﬁcially fair, reasonable, or valuable but often specious ;
superﬁcially pleasing or persuasive ; appearing worthy of belief » [en appa-
rence juste, raisonnable ou valable, mais souvent spécieux ; en apparence
agréable ou convaincant ; qui paraît digne de foi]. Le dictionnaire français
Larousse, quant à lui, en donne la déﬁnition suivante : « qui semble pou-
voir être admis, accepté, tenu pour vrai ». Il s’ensuit donc que le mot
lui-même pourrait être perçu comme désignant un critère strict ou non.
   15. Quoi qu’il en soit, le fait que la Cour ait choisi d’employer le mot
« plausible » indique qu’elle souhaitait à tout le moins opérer une distinc-
tion avec l’expression « prima facie », qui qualiﬁe le critère s’appliquant à
sa compétence. Ainsi que l’a relevé le juge Shahabuddeen dans l’aﬀaire du
Passage par le Grand-Belt (Finlande c. Danemark),
     « [l]a formule de M. Anzilotti, évoquée ci-dessus, semble moins sus-
     ceptible de créer un risque de préjuger du fond que la vériﬁcation
     prima facie telle qu’elle est couramment comprise ; et je la préfère »
     (mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil
     1991, p. 36).
   16. Il est important de noter que, depuis l’ordonnance rendue en l’af-
faire relative à des Questions concernant l’obligation de poursuivre ou d’ex-
trader, lorsque le terme à l’examen a été introduit, la Cour a toujours
appliqué ce critère de manière assez peu stricte. Cela ressort d’abord et
avant tout du fait que, si l’on excepte la présente ordonnance, elle a tou-
jours déclaré plausibles les droits qui étaient invoqués devant elle ; c’est en
eﬀet la première fois aujourd’hui qu’elle conclut qu’un droit ne satisfait
pas au critère de plausibilité.
   17. Dans sa jurisprudence récente, la Cour a, en exposant les raisons
pour lesquelles certains droits étaient « plausibles », employé des termes
allant dans le sens de l’interprétation du critère de plausibilité énoncée
ci-dessus. Dans l’aﬀaire relative à des Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal), elle a ainsi estimé que les
droits en question étaient plausibles car ils étaient « fondés sur une inter-
prétation possible » de la convention contre la torture (mesures conserva-
toires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 152, par. 60 ; les
italiques sont de moi). Dans l’aﬀaire relative à des Questions concernant la

                                                                            46

       application de la cirft et de la ciedr (op. ind. owada)           147

saisie et la détention de certains documents et données (Timor-Leste c. Aus-
tralie), elle a jugé que l’un des droits en question était plausible parce
qu’il « pourrait être inféré » du principe de l’égalité souveraine des Etats
(mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 153, par. 27 ; les italiques sont de moi). L’emploi des mots « possible »
et « pourrait » conﬁrme que le critère appliqué n’est guère strict.
   18. Par ailleurs, la Cour semble avoir laissé entendre, en une occasion
au moins, que le degré de certitude requis pour conclure à la plausibilité
d’un droit pouvait être inférieur à 50 % par rapport aux droits revendi-
qués par la partie adverse. Dans l’aﬀaire relative à Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara-
gua), elle a en eﬀet indiqué ce qui suit :
       « Considérant qu’il apparaît à la Cour, après un examen attentif
    des éléments de preuve et des arguments présentés par les Parties,
    que le titre de souveraineté revendiqué par le Costa Rica sur l’entiè-
    reté de Isla Portillos est plausible ; que la Cour n’a pas à se prononcer
    sur la plausibilité du titre de souveraineté avancé par le Nicaragua
    sur le territoire litigieux. » (Mesures conservatoires, ordonnance du
    8 mars 2011, C.I.J. Recueil 2011 (I), p. 19, par. 58.)
   19. Si la « plausibilité » supposait un degré de certitude supérieur à
50 %, le fait d’avoir jugé plausible la prétention du Costa Rica implique-
rait nécessairement que celle du Nicaragua ne l’était pas. Au vu du pas-
sage précité, il apparaît donc que la Cour a estimé que la « plausibilité »
pouvait correspondre à un degré de certitude de 50 % ou moins.
   20. A la lumière de cette jurisprudence, ainsi que de la nature du critère
de « plausibilité » telle qu’examinée ci-dessus, je suis d’avis que le seuil
applicable en la matière est, et doit être, peu élevé. La question qu’il
convient de se poser est donc de savoir si l’existence d’un droit revendiqué
est « possible » ou « défendable ».


              III. La plausibilité des droits revendiqués
                  par l’Ukraine au titre de la CIRFT

   21. En appliquant cette analyse à la présente espèce, j’en viens à ma
conclusion selon laquelle la Cour aurait dû considérer que les droits
revendiqués par l’Ukraine au titre de la CIRFT étaient plausibles.
   22. Bien qu’estimant, comme la Cour, que « les obligations qui
découlent de l’article 18 et les droits correspondants n’existent que relati-
vement aux actes visés à l’article 2 », je suis en revanche en désaccord avec
l’opinion de la majorité exprimée dans ce même paragraphe, selon
laquelle,
    « dans le contexte d’une demande en indication de mesures conserva-
    toires, un Etat partie à la convention [la CIRFT] ne peut se fonder
    sur l’article 18 pour exiger d’un autre Etat partie qu’il coopère avec

                                                                          47

       application de la cirft et de la ciedr (op. ind. owada)             148

     lui en vue de prévenir un certain type d’actes que s’il est plausible que
     les actes en cause puissent constituer des infractions au sens de l’ar-
     ticle 2 de la CIRFT » (ordonnance, par. 74 ; les italiques sont de moi),
  et selon laquelle,
     « aﬁn de déterminer si les droits dont l’Ukraine recherch[ait] la pro-
     tection [étaient] au moins plausibles, il [était] nécessaire de rechercher
     s’il exist[ait] des raisons suﬃsantes pour considérer que les autres élé-
     ments ﬁgurant au paragraphe 1 de l’article 2, tels que les éléments de
     l’intention ou de la connaissance qui ont été mentionnés ci-dessus
     (voir le paragraphe 74), et celui relatif au but auquel il est fait réfé-
     rence à l’alinéa b) dudit paragraphe, [étaient] réunis » (ibid., par. 75).
   23. Selon moi, pareil examen revient à préjuger le fond de l’aﬀaire. A
ce stade, il convenait simplement de déterminer s’il était « possible » que
les droits revendiqués entrent dans les prévisions de l’article 2 de la
CIRFT comme l’aﬃrmait le demandeur, ou si cette thèse était « défen-
dable ». Il n’était pas nécessaire à cet eﬀet de se livrer à un examen détaillé
de la question de savoir si les éléments de l’intention, de la connaissance
et du but prescrits à l’article 2 étaient réunis. Pareil examen nécessitait
une analyse approfondie des éléments de preuve allant bien au-delà de ce
qui était requis à ce stade de la procédure.
   24. Il est possible que l’Ukraine n’ait pas fourni de preuves convain-
cantes démontrant que les éléments de l’intention, de la connaissance et
du but étaient réunis, mais la Cour ne devait pas, à ce stade précoce de la
procédure, s’attendre à ce qu’elle l’ait fait. Tout ce qu’il incombait à
l’Ukraine de démontrer, c’est que les droits qu’elle revendique au titre de
la CIRFT étaient au moins « plausibles » ou « défendables ». Or, à mon
sens, elle avait fourni suﬃsamment d’éléments pour permettre à la Cour
de parvenir à cette conclusion.


IV. La question du risque réel et imminent de préjudice irréparable

   25. Bien que je sois d’avis que les droits revendiqués par l’Ukraine au
titre de la CIRFT étaient plausibles, j’estime que la Cour aurait pu parve-
nir à une conclusion diﬀérente en ce qui concerne les éléments factuels se
rapportant aux deux dernières conditions susmentionnées (voir par. 6
ci-dessus). Ainsi que je l’ai indiqué précédemment, celles-ci n’exposent
pas la Cour au risque de préjuger le fond puisqu’elles relèvent de son
pouvoir discrétionnaire à ce stade de la procédure consistant à détermi-
ner, à la lumière de son appréciation de la situation, s’il existe ou non un
risque réel et imminent pour les droits revendiqués. A cet eﬀet, il aurait
été tout à fait loisible à la Cour en l’espèce de tenir compte de facteurs tels
que l’intention, la connaissance et le but ﬁgurant à l’article 2 de la CIRFT,
si elle les avait jugés pertinents. Or, il est indéniable que, étant donné
l’instabilité de la situation en Ukraine orientale, de nombreuses incerti-

                                                                            48

       application de la cirft et de la ciedr (op. ind. owada)           149

tudes persistaient quant au point de savoir si des ﬂux ﬁnanciers et des
livraisons de matériel militaire se produisaient ou non d’un lieu à un autre
et, si tel était le cas, quelles étaient les personnes qui y participaient et
dans quel but. C’est pourquoi je suis disposé à admettre qu’il n’existait
pas de risque réel et imminent qu’un préjudice irréparable soit causé aux
droits revendiqués par l’Ukraine au titre de la CIRFT.
   26. Je suis en outre disposé à admettre que tout préjudice susceptible
d’être causé aux droits à l’examen ne pouvait pas être qualiﬁé d’irrépa-
rable. Ces droits sont essentiellement ceux de l’Ukraine de demander à la
Fédération de Russie de coopérer aﬁn de prévenir le ﬁnancement du ter-
rorisme. De par leur nature même, tout préjudice susceptible de leur être
causé ne pouvait être qualiﬁé d’irréparable à ce stade, puisque l’Ukraine
peut toujours utilement appeler la Fédération de Russie à coopérer plei-
nement et de bonne foi à l’avenir pour s’acquitter de l’obligation qui lui
incombe au titre de l’article 18.
   27. En ce sens, une conclusion de la Cour selon laquelle il n’existait pas
de risque réel et imminent de préjudice irréparable n’aurait pu avoir d’in-
cidence sur sa décision ﬁnale quant à l’existence des droits en question.
Pareille conclusion n’aurait donc pas préjugé le fond de l’aﬀaire, contrai-
rement à toute conclusion sur la question de la compétence ou sur l’ab-
sence de « plausibilité » des droits revendiqués par le demandeur.


                                               (Signé) Hisashi Owada.




                                                                          49

